Citation Nr: 0922835	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 14, 
2005, for a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A March 2007 rating decision awarded TDIU, effective 
September 14, 2005.  The Veteran appealed this effective date 
in March 2007, asserting that an effective date of October 1, 
2004, was more appropriate based on the medical evidence of 
record.  Thereafter, in her January 2008 Substantive Appeal, 
the Veteran advanced that the RO's January 11, 2002, rating 
decision was clearly and unmistakably erroneous in failing to 
consider entitlement to TDIU, and that, therefore, the 
effective date of her TDIU award should be September 14, 
2000.  The issue of whether there was clear and unmistakable 
error (CUE) in a January 2002 RO rating decision has not yet 
been adjudicated.  
	
The Board observes that the CUE question is inextricably 
intertwined with the earlier effective date issue in this 
case and must be decided in the first instance by the RO, 
before the Board reaches a final determination on the earlier 
effective date issue.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Therefore, under the circumstances, the 
appropriate action is remand both issues to the agency of 
original jurisdiction (AOJ) for adjudication.  Thereafter, 
this appeal may be returned to the Board, if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask her to provide any additional argument 
with respect to the newly raised issue of 
CUE in a January 2002 rating decision.

2.  After affording the Veteran a 
reasonable period of time in which to 
respond, the AOJ should adjudicate the 
matter of whether there was CUE in the 
January 2002 rating decision which awarded 
an increase for renal disease, but failed 
to consider entitlement to TDIU.  A 
separate rating action should be issued by 
the AOJ; this new rating action, if 
unfavorable, will not be before the 
undersigned unless it is appealed by the 
Veteran to the Board.

3.  After completing any additional 
necessary development, the AOJ should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the AOJ 
should furnish the Veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




